In support of the motion for a rehearing plaintiffs state two grounds which raise the issues of absence of a center rail as one cause of negligence on defendant's part, and the use of a ramp instead of steps as another. We find no evidence of causal negligence on the part of the defendant in either not supplying it center rail, or in not having constructed it ramp instead of steps.
As to the question of a center rail the plaintiff had hold of the side rail, and defendant's position is well taken when it says this rail gave the plaintiff all the protection and guidance a center rail would have given.
As to the question of a ramp it is not a question of what would be a better substitute for the steps; it is solely a question whether the steps provided for the use of customers are reasonably safe or not. Marshall Field  Co. v. Lebosky, 133 Ill. App. 316, 323. As we have already seen there is no defect in the construction of the steps, and that being so there can be no liability on this ground, Ducharme v. Bank, post; and steps for egress and ingress in stores and other public buildings where surfaces are at different levels being of such common and general use (Ware v. Society, 181 Mass. 285), judicial notice is taken of their sufficiency. It follows that the evidence pertaining to a center rail and ramp as a substitute for the steps was immaterial.
The other contentions advanced by the plaintiffs in support of their motion were fully considered in the original opinion and do not call for further discussion.
Former result affirmed.
All concurred. *Page 433